      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CV-20-00026-PHX-MTL
10                  Plaintiff,                          ORDER
11    v.
12    Dennis J Sprenger, et al.,
13                  Defendants.
14
15          Plaintiff the United States of America (the “United States”) moves for default
16   judgment against Defendants Dennis J. Sprenger and Bank of Arizona pursuant to Fed. R.
17   Civ. P. 55(b)(2). (Doc. 23.) All Defendants have been timely served. (Docs. 7, 9, 10, 28.)
18   Sprenger and Bank of Arizona have not appeared or filed any responses. For the reasons
19   discussed below, the Motion for Default Judgment is granted. The United States is entitled
20   to enforce federal tax liens relating to Sprenger’s outstanding federal income tax liabilities
21   in accordance with this Order.
22   I.     BACKGROUND
23          The United States’ Complaint alleges Sprenger has outstanding federal income tax
24   liabilities for the 1998, 2001, 2002, 2003, 2004, and 2005 tax years. (Doc. 1 ¶ 12.) A
25   delegate of the Secretary of the Treasury made assessments against and demanded payment
26   of the unpaid taxes from Sprenger. (Id. ¶¶ 12‒13.) Despite notice and demand for payment,
27   Sprenger failed to pay the tax assessments. (Id. ¶ 14.) On September 26, 2012, the United
28   States filed a notice of federal tax lien with the Maricopa County Recorder’s Office with
         Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 2 of 12



 1   respect to Sprenger’s unpaid federal income taxes. (Id. ¶ 16.)
 2            On January 30, 2015, the United States filed a civil action seeking a monetary
 3   judgment against Sprenger for his unpaid federal income tax liabilities.1 (Id. ¶ 22.)
 4   Although Sprenger was properly served, he failed to answer or otherwise respond. (Id.
 5   ¶ 23.) On July 2, 2015, a default judgment order was entered against Sprenger in the
 6   amount of $668,988.09, plus interest thereon accruing from April 1, 2015 until the
 7   judgment is paid in full. (Doc. 1 ¶ 24.) The United States recorded an abstract of judgment
 8   with the Maricopa County Recorder’s Office on August 11, 2015. (Id. ¶ 25.) The balance
 9   due as of December 17, 2019, is $824,999.63. (Id. ¶ 26.)
10            Sprenger acquired certain real property located at 5108 East Juniper Avenue,
11   Scottsdale, Arizona 85254 (the “Subject Property”) on November 22, 1996, via a special
12   warranty deed recorded with the Maricopa County Recorder’s Office. (Id. ¶ 10.) According
13   to the deed, Sprenger acquired the Subject Property as his sole and separate property. (Id.)
14   Sprenger’s wife recorded a disclaimer deed stating she had no right, title, interest, claim,
15   or lien of any kind or nature whatsoever in, to, or against the Subject Property. (Id. ¶ 11.)
16   The same day, Bank of Arizona recorded a deed of trust claiming a mortgage on the Subject
17   Property (the “1996 Mortgage”). (Doc. 23–2.) Bank of Arizona recorded an assignment
18   deed of trust assigning the 1996 Mortgage to Countrywide Home Loans, Inc.
19   (“Countrywide”). (Doc. 23–3.)
20            Bank of Arizona recorded a second deed of trust claiming a mortgage on the Subject
21   Property on May 5, 1997 (the “1997 Mortgage”). (Doc. 23–4.) On September 16, 2013,
22   Countrywide recorded an assignment deed of trust assigning the 1996 Mortgage to Green
23   Tree Servicing, LLC (“Green Tree”).2 (Doc. 23–5.) On November 16, 2016, a modification
24   agreement was recorded naming DiTech Financial LLC f/k/a Green Tree (“DiTech”) as
25   the lender and referencing the original 1996 Mortgage. (Doc. 23–6.) DiTech recorded a
26   corporate assignment of deed of trust, assigning the 1996 Mortgage to New Residential
27   Mortgage LLC (“New residential”) on March 2, 2020. (Doc. 23–7.)
28   1
         See United States v. Dennis J. Sprenger, Case No. CV‒15‒00159‒PHX‒GMS.
     2
         The 2013 assignment deed of trust did not mention the 1997 Mortgage. (Doc. 23–5.)

                                                 -2-
      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 3 of 12



 1          The United Stated filed this action on January 6, 2020, seeking to enforce federal
 2   tax and judgment liens against the Subject Property via judicial sale. (Doc. 1 ¶ 1.) In
 3   addition to Sprenger, the Complaint named the State of Arizona ex rel Department of
 4   Economic Security (the “State of Arizona”), Bank of Arizona, and DiTech as Defendants
 5   who may claim an interest in the Subject Property. (Id. ¶¶ 5‒8.) Despite being properly
 6   served, Sprenger, Bank of Arizona, and DiTech failed to answer or otherwise respond to
 7   the United States’ Complaint. (Doc. 23 at 3.) The Clerk of Court entered default against
 8   Sprenger, Bank of Arizona, and DiTech. (Docs. 16; 18.) In a previous Order issued on
 9   February 18, 2021, the Court granted the United States’ motion to substitute New
10   Residential for DiTech. (Doc. 28.) Pursuant to that Order, the entry of default entered
11   against DiTech was set aside and does not apply to New Residential. (Id. at 2.) The Order
12   also denied the United States’ Motion for Default Judgment as moot as to DiTech. (Id. at
13   3.) New Residential was excused from further participating in this proceeding because it
14   did not oppose the United States’ request for an order of judicial sale. (Id. at 3–4.) The
15   State of Arizona filed a disclaimer of interest regarding the Subject Property on April 7,
16   2020. (Doc. 11.) Accordingly, the United States’ Motion for Default Judgment remains
17   only as it relates to Sprenger and Bank of Arizona.
18   II.    LEGAL STANDARD
19          Once default has been entered, the district court has discretion to grant default
20   judgment. See Fed. R. Civ. P. 55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
21   1980). The court may consider several factors, including (1) the possibility of prejudice to
22   the plaintiff; (2) the merits of the claims; (3) the sufficiency of the complaint; (4) the
23   amount of money at stake; (5) the possibility of a dispute concerning material facts;
24   (6) whether default was due to excusable neglect; and (7) the strong policy favoring a
25   decision on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471‒72 (9th Cir. 1986). In
26   applying the Eitel factors, the factual allegations of a complaint, apart from damages, are
27   taken as true. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917‒18 (9th Cir. 1987).
28   The moving party has the burden to prove all damages. Philip Morris USA, Inc. v.


                                                -3-
      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 4 of 12



 1   Castworld Prod., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).
 2   III.   DISCUSSION
 3          Before assessing the merits of United States’ Motion for Default Judgment, the
 4   Court must confirm that it has subject-matter jurisdiction over the case and personal
 5   jurisdiction over the Defendants. See In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“When
 6   entry of judgment is sought against a party who has failed to plead or otherwise defend, a
 7   district court has an affirmative duty to look into its jurisdiction over both the subject matter
 8   and the parties.”). The Court must also assess whether the Defendants were properly served
 9   with notice of the action. See S.E.C. v. Internet, 509 F.3d 1161, 1165 (9th Cir. 2007).
10          A.     Subject-Matter Jurisdiction
11          Rule 8(a)(1) of the Federal Rules of Civil Procedure requires a plaintiff to include
12   “a short and plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P.
13   8(a)(1). The United States asserts that the Court has subject-matter jurisdiction over this
14   action pursuant to 26 U.S.C. §§ 7402(a), 7403 and 28 U.S.C. §§ 1340, 1345. (Doc. 1 ¶ 3.)
15   District courts have original jurisdiction of “all civil actions, suits or proceedings
16   commenced by the United States,” 28 U.S.C. § 1345, and “any civil action arising under
17   any Act of Congress providing for internal revenue.” 28 U.S.C. § 1340. Under the Internal
18   Revenue Code, district courts have jurisdiction to “render such judgments and decrees as
19   may be necessary or appropriate for the enforcement of the internal revenue laws.” 26
20   U.S.C. § 7402(a). This includes the authority to adjudicate actions to enforce the United
21   States’ tax liens or to subject any property to the payment of such tax liability. 26 U.S.C.
22   § 7403. This is a civil action commenced by the United States to enforce federal tax and
23   judgment liens against the Subject Property. (Doc. 1 ¶ 1.) Accordingly, the Court has
24   subject-matter jurisdiction over this action.
25          B.     Personal Jurisdiction
26          “Federal courts ordinarily follow state law in determining the bounds of
27   their jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014).
28   Arizona’s long-arm statute conforms with the requirements of federal due process. Ariz.


                                                   -4-
         Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 5 of 12



 1
     R. Civ. P. 4.2(a). The analysis of personal jurisdiction under Arizona law and federal due
 2
     process is, therefore, the same. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
 3
     797, 800–01 (9th Cir. 2004).
 4
             For the exercise of personal jurisdiction to comport with federal due process, the
 5
     defendant must have certain “minimum contacts” with the forum state such that the
 6
     exercise of jurisdiction “does not offend traditional notions of fair play and substantial
 7
     justice.” Id. at 801 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
 8
     Personal jurisdiction may be general (based on a forum connection unrelated to the
 9
     underlying suit) or specific (based on an affiliation between the forum and the underlying
10
     controversy). See, e.g., Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015). General
11
     jurisdiction is appropriate where the defendant is “essentially at home” in the state. Ford
12
     Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021). “For an
13
     individual, the paradigm forum for the exercise of general jurisdiction is the individual’s
14
     domicile; for a corporation, it is an equivalent place, one in which the corporation is fairly
15
     regarded as at home.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
16
     924 (2011). The United States’ Complaint does not provide enough information to
17
     conclude this Court has general personal jurisdiction over Sprenger or Bank of Arizona.3
18
     The Court must, therefore, determine whether it has specific personal jurisdiction.
19
             The Ninth Circuit uses a three-part test to analyze specific jurisdiction:
20
                    (1) The non-resident defendant must purposefully direct his
21
                        activities or consummate some transaction with the forum
22                      or resident thereof; or perform some act by which he
                        purposefully avails himself of the privilege of conducting
23                      activities in the forum, thereby invoking the benefits and
24                      protections of its laws;
                    (2) the claim must be one which arises out of or relates to the
25                      defendant’s forum-related activities; and
26
     3
       Although the United States alleges Sprenger resides in Arizona (Doc. 1 ¶ 5), residence
27   and domicile are not the same for jurisdictional purposes. See Kanter v. Warner-Lambert
     Co., 265 F.3d 853, 857 (9th Cir. 2001); see also Gaudin v. Remis, 379 F.3d 631, 636 (9th
28   Cir. 2004) (defining domicile as the place where the party is physically present and intends
     to remain).

                                                  -5-
         Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 6 of 12



 1                 (3)   the exercise of jurisdiction must comport with fair play
 2                       and substantial justice, i.e., it must be reasonable.

 3   Picot, 780 F.3d at 1211 (citing Schwarzenegger, 374 F.3d at 802) (internal citations
 4   omitted). The plaintiff has the burden of proving the first two prongs. CollegeSource, Inc.
 5   v. AcademyOne, Inc., 653 F.3d 1066, 1076 (9th Cir. 2011). If the plaintiff does so, the
 6   burden shifts to the defendant to set forth a “compelling case” that the exercise of
 7   jurisdiction would be unreasonable. Id.
 8           The Court finds Sprenger and Bank of Arizona purposefully availed themselves to
 9   the laws of this State. “Evidence of availment is typically action taking place in the forum
10   that invokes the benefits and protections of the laws in the forum.” Pebble Beach Co. v.
11   Caddy, 453 F.3d 1151, 1155 (9th Cir. 2006). Sprenger resides in Arizona and owns the
12   Subject Property, which is located in Arizona. (Doc. 1 ¶¶ 5, 9‒10.) Bank of Arizona
13   recorded a deed of trust with the Maricopa County Recorder’s Office, whereby it attained
14   rights and interests in the Subject Property. (Doc. 23‒4.) Furthermore, because the United
15   States seeks to foreclose on the Subject Property, it’s claim relates to the Sprenger’s and
16   Bank of Arizona’s forum-related activities. Accordingly, the Court finds it has specific
17   personal jurisdiction over Sprenger and Bank of Arizona.4
18           C.    Service of Process
19           Rule 4 of the Federal Rules of Civil Procedure provides that an individual may be
20   served by delivering a copy of the summons and complaint to the individual personally.
21   Fed. R. Civ. P. 4(e)(2)(A). The United States filed a proof of service stating that a process
22   server personally served Sprenger with the summons and Complaint at the Subject Property
23   on March 20, 2020. (Doc. 7.)
24           Rule 4 also provides that a corporation, partnership, or other unincorporated
25   association in a judicial district of the United States may be served in accordance with the
26   laws of the state where the action was filed or where service is made. Fed. R. Civ. P.
27
28   4
      New Residential consented to the Courts jurisdiction with respect to this action. (Docs.
     27 at 4; 28 at 2.)

                                                 -6-
      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 7 of 12



 1
     4(h)(1)(A). Under Arizona law, “[i]f a domestic corporation does not have an officer or an
 2
     agent within Arizona on whom process can be served, the corporation may be served by
 3
     depositing two copies of the summons and the pleading being served with the Arizona
 4
     Corporation Commission.” Ariz. R. Civ. P. 4.1(j)(1); see also A.R.S. § 10‒504(B) (“If a
 5
     corporation fails to appoint or maintain a statutory agent at the address shown on the
 6
     records of the commission, the commission is an agent of the corporation on whom process,
 7
     notice or demand may be served.”). “Following this procedure constitutes personal service
 8
     on that corporation.” Ariz. R. Civ. P. 4.1(j)(1). Here, the United States filed a proof of
 9
     service stating that Bank of Arizona failed to maintain a statutory agent at the address
10
     shown on the Arizona Corporation Commission’s records. (Doc. 10.) The proof of service
11
     further states the process server effected service on the Arizona Corporation Commission
12
     in accordance with A.R.S. § 10‒504(B) on March 25, 2020. (Id.) The Court, therefore,
13
     finds effective service of process upon Sprenger and Bank of Arizona.
14
            D.     Default Judgment
15
            Having found that the Court has subject-matter jurisdiction over the case, personal
16
     jurisdiction over the parties, and that Sprenger and Bank of Arizona were properly served,
17
     the Court now turns to the merits of the United States’ Motion for Default Judgment.
18
                   1.     The first, fifth, sixth, and seventh Eitel factors
19
            In a case such as this, where the Defendants have not participated in the litigation,
20
     the “first, fifth, sixth, and seventh [Eitel] factors are easily addressed.” Zekelman Indus.
21
     Inc. v. Marker, No. CV‒19‒02109‒PHX‒DWL, 2020 WL 1495210, at *3 (D. Ariz. Mar.
22
     27, 2020). The first factor weighs in favor of default judgment because denying the United
23
     States’ Motion will leave it “without other recourse for recovery.” PepsiCo, Inc. v. Cal.
24
     Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). The fifth factor also weighs in
25
     favor of default judgment. Because “all well-pleaded facts in the complaint are taken as
26
     true, . . . no genuine dispute of material facts would preclude granting” the motion for
27
     default judgment. Id. Similarly, the sixth factor weighs in favor of default judgment.
28
     Because Sprenger and Bank of Arizona were properly served, it is unlikely that their failure


                                                -7-
      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 8 of 12



 1   to answer was the result of excusable neglect. See Twentieth Century Fox Film Corp. v.
 2   Streeter, 438 F. Supp. 2d 1065, 1072 (D. Ariz. 2006). And while the seventh Eitel factor
 3   generally weighs against default judgement, the existence of Rule 55(b) indicates that this
 4   preference, standing alone, is not dispositive. PepsiCo, 238 F. Supp. 2d at 1177. The Court,
 5   therefore, finds that this factor is not sufficient to preclude the entry of default judgment.
 6                   2.    The second and third Eitel factors
 7          The second and third Eitel factors—the merits of the claim and the sufficiency of
 8   the complaint—are often analyzed together and require courts to consider whether a
 9   plaintiff has stated a claim on which it may recover. Id. at 1175. The only claim in the
10   United States’ Complaint is to enforce federal tax liens and a judgment lien for federal tax
11   liabilities against the Subject Property via judicial sale pursuant to 26 U.S.C. § 7403(a).
12   (Doc. 1 ¶ 1.)
13          A lien in favor of the United States arises upon all property of a taxpayer who
14   neglects or refuses to pay its tax liabilities after receiving a demand for payment. 26 U.S.C.
15   § 6321. The lien arises at the time an assessment is made and continues until the liability
16   for the amount assessed, or a judgment against the taxpayer arising out of such liability, is
17   satisfied or becomes unenforceable by lapse of time. 26 U.S.C. § 6322. Here, the United
18   States alleges Sprenger failed to pay federal income tax liabilities for the 1998, 2001, 2002,
19   2003, 2004, and 2005 tax years. (Doc. 1 ¶¶ 12, 14.) A delegate of the Secretary of the
20   Treasury made assessments against Sprenger for these tax liabilities and demanded
21   payment for such assessments. (Id. ¶¶ 12‒13.) Sprenger failed to pay the taxes assessed
22   against him. (Id. ¶ 14.) This gave rise to liens in favor of the United States over all of
23   Sprenger’s property as of the date of the assessments. See 26 U.S.C. §§ 6321, 6322. On
24   September 23, 2012, the United States filed a notice of federal tax lien with the Maricopa
25   County Recorder’s Office with respect to Sprenger’s unpaid taxes. (Doc. ¶ 16.)
26          The United States generally has ten years to collect unpaid taxes after the assessment
27   of such tax is made. 26 U.S.C. § 6502(a)(1). If the tax liens are reduced to judgment in an
28   action commenced within this time period, however, the liens are enforceable at any time.


                                                  -8-
      Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 9 of 12



 1   United States v. Layman, 149 F. App’x 675, 676 (9th Cir. 2005) (citing United States v.
 2   Overman, 424 F.2d 1142, 1147 (9th Cir. 1970)). The United States made the earliest of the
 3   tax assessments against Sprenger on February 28, 2005. (Doc. 1 ¶ 12.) The United States
 4   then commenced a civil action to reduce the federal tax assessments to judgment on
 5   January 30, 2015, within the ten-year limitations period. (Id. ¶ 22.) Thereafter, on July 2,
 6   2015, a default judgment order was entered against Sprenger in the amount of his unpaid
 7   tax liabilities. (Id. ¶ 24.) The United States recorded an abstract of judgment with the
 8   Maricopa County Recorder’s Office on August 11, 2015. (Id. ¶ 25.) The recorded abstract
 9   of judgment created a judgment lien in favor of the United States in the amount of the
10   judgment, including costs and interests thereon, against all real property of Sprenger in
11   Maricopa County, including the Subject Property. See 28 U.S.C. § 3201(a); 26 U.S.C.
12   § 6323(f)(1)(A)(i); A.R.S. §§ 33-414(A).
13          The United States may file a civil action to enforce tax liens or subject any property
14   of the delinquent taxpayer to the payment of such tax liability. 26 U.S.C. § 7403(a). The
15   United States must join “[a]ll persons having liens upon or claiming any interest in the
16   property involved in such action.” 26 U.S.C. § 7403(b). The Court may order a sale of the
17   property and distribution of the proceeds of such sale according to the interests of the
18   parties. 26 U.S.C. § 7403(c). The United States alleges that despite notice and demand for
19   payment, Sprenger has failed to pay his outstanding federal income tax liabilities. (Doc. 1
20   ¶ 33.) In addition to Sprenger, the Complaint named the State of Arizona, Bank of Arizona,
21   and DiTech as defendants who may claim an interest in the Subject Property. (Id. ¶¶ 5‒8.)
22   New Residential was later substituted for DiTech as a proper party in this action pursuant
23   to 26 U.S.C. § 7403(b). (Docs. 27; 28.) The United States did not join Sprenger’s wife
24   because she disclaimed any interest to the Subject Property. (Doc. 1 ¶ 11.) The Court,
25   therefore, finds the United States adequately alleged that it is entitled to enforce its tax liens
26   against the Subject Property via a judicial sale pursuant to 26 U.S.C. § 7403(c).
27                  3.     The fourth Eitel factor
28          Under the fourth Eitel factor, courts consider the amount of money at stake in


                                                   -9-
     Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 10 of 12



 1   relation to the seriousness of the defendants’ conduct. See PepsiCo, Inc., 238 F. Supp. 2d
 2   at 1176. If the sum of money at stake is completely disproportionate or inappropriate,
 3   default judgment is disfavored. See Twentieth Century Fox Film Corp., 438 F. Supp. 2d at
 4   1071. In contrast to the other allegations in a complaint, allegations pertaining to damages
 5   are not taken as true when considering a motion for default judgment. See Fair Hous. of
 6   Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002).
 7          The United States does not request any monetary judgment against any of the parties
 8   in this action. (Doc. 1 ¶ 35.) The United Stated previously obtained default judgment
 9   against Sprenger in the amount of $668,988.09, plus interest thereon accruing from April
10   1, 2015 as provided by 26 U.S.C. §§ 6601, 6621‒22 until the judgment is paid in full. (Id.
11   ¶ 24.) The United States alleged the balance due as of December 17, 2019 is $824,999.63.
12   (Id. ¶ 26.)5 In this action, the United States seeks an adjudication that it is entitled to enforce
13   its liens against the Subject Property via judicial sale. (Id. ¶ 35; Doc. 23 at 8.) Based on the
14   prior monetary judgment against Sprenger and the relief requested by the United States in
15   this action, the Court finds this factor does not weigh against default judgment.
16                   4.    Conclusion
17          After reviewing the Eitel factors, the Court finds the United States is entitled to
18   default judgment against Sprenger and Bank of Arizona on its claim to enforce its federal
19   tax liens against the Subject Property via judicial sale pursuant to 26 U.S.C. § 7403(a).
20   (Doc. 1 ¶ 1.)
21          E.       Postponement of Judicial Sale
22          The Court now turns to the United States’ request to delay the filing of a motion for
23   order of sale because of the COVID-19 Pandemic. The United States asserts that the
24   Subject Property is currently Sprenger’s personal residence. (Doc. 23 at 10.) It also points
25   to the challenges with complying with national guidelines and local public health
26
     5
       A tax lien in favor of the United States shall be for the amount of any unpaid tax,
27   “including any interest, additional amount, addition to tax, or reasonable penalty, together
     with any costs that may accrue in addition thereto.” 26 U.S.C. § 6321. The added amount
28   for the failure to file a tax return or pay a tax is calculated pursuant to 26 U.S.C. § 6651.
     The interest on a tax liability is determined pursuant to 26 U.S.C. §§ 6601, 6621‒22.

                                                   - 10 -
     Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 11 of 12



 1   regulations related to COVID-19. (Id.) The United States, thus, proposes delaying the filing
 2   of a motion for order of sale until it determines that it is appropriate to move forward with
 3   a forced sale. (Id.) Under this proposition, the Court would retain jurisdiction over this
 4   action and require the United States to file periodic status reports every six months
 5   regarding the feasibility of a sale of the Subject Property. (Id.)
 6          The Court has broad discretion in setting the terms of a sale of property pursuant to
 7   26 U.S.C. § 7403(c). See Overman, 424 F.2d at 1146. Over the past year, district courts
 8   have afforded the United States flexibility as to the time period in which to sell property
 9   subject to federal tax liens in light of the limitations imposed by COVID-19. See United
10   States v. W. Pro. Enterprises, Inc., No. 4:19‒CV‒001906‒AGF, 2021 WL 916332, at *8
11   (E.D. Mo. Mar. 10, 2021) (granting the United States 90 days to submit either a proposed
12   order of sale or a status report explaining why the property should not be sold immediately);
13   United States v. Knowles, No. 19‒CV‒394 (NEB/HB), 2020 WL 7490032, at *6 (D. Minn.
14   Dec. 21, 2020) (granting the United States 180 days in which to file a motion for order of
15   sale); United States v. Lamberd, No. 19‒2241‒JWL, 2020 WL 2523381, at *4 (D. Kan.
16   May 18, 2020) (granting the United States 90 days to file a motion seeking an order of sale
17   or a status report explaining why additional time to seek such sale is warranted). The Court
18   recognizes the limitations created by COVID-19. The Court finds, however, that retaining
19   jurisdiction over this matter for an indefinite period of time is unreasonable. Accordingly,
20   the Court will grant the United States 90 days in which to file either a motion for order of
21   sale of the Subject Property or a status report explaining in detail why additional time to
22   conduct such a sale is necessary.
23   IV.    CONCLUSION
24          Accordingly,
25          IT IS ORDERED that the United States’ Motion for Default Judgment against
26   Sprenger and Bank of Arizona (Doc. 23) is granted.
27          IT IS FURTHER ORDERED that the United States is entitled to enforce its
28   federal tax liens relating to Sprenger’s outstanding 1998, 2001, 2002, 2003, 2004, and 2005


                                                 - 11 -
     Case 2:20-cv-00026-MTL Document 30 Filed 08/04/21 Page 12 of 12



 1   federal income tax liabilities against the Subject Property via judicial sale pursuant to 26
 2   U.S.C. § 7403.
 3          IT IS FURTHER ORDERED that the Subject Property will be sold free and clear
 4   of all rights, titles, liens, claims, and interest of the parties hereto.
 5          IT IS FURTHER ORDERED that Defendant Bank of Arizona shall not be entitled
 6   to any distribution of the proceeds of the sale of the Subject Property.
 7          IT IS FURTHER ORDERED that Defendant the State of Arizona shall not be
 8   entitled to any distribution of the proceeds of the sale of the Subject Property by virtue of
 9   its disclaimer of interest (Doc. 11).
10          IT IS FURTHER ORDERED that the priority of liens and distribution of proceeds
11   of the sale of the Subject Property between the United States and Defendant New
12   Residential are as set forth in this Courts Order granting the United States’ and New
13   Residential’s Stipulation Regarding Substitution and Lien Priority (Doc. 28). Specifically,
14   the sales proceeds will be distributed first to the United States to the extent of its costs and
15   expenses of the sale. Second, to Maricopa County for the payment of any outstanding
16   Maricopa County real property taxes. Third, to New Residential to be applied toward the
17   outstanding balance of the 1996 Mortgage as modified in the 2016 modification agreement
18   and subsequently assigned to New Residential in the 2020 assignment. Then to the United
19   States to be applied to Sprenger’s outstanding federal income tax liabilities for the 1998,
20   2001, 2002, 2003, 2004, and 2005 tax years. Finally, the remaining proceeds, if any, shall
21   be distributed to Sprenger.
22          IT IS FINALLY ORDERED that the United States has 90 days in which to file
23   either a motion for order of sale of the Subject Property or a status report explaining in
24   detail why additional time to conduct such a sale is necessary.
25          Dated this 3rd day of August, 2021.
26
27
28


                                                    - 12 -
